Citation Nr: 1643151	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2010 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  The Des Moines, Iowa, RO currently has jurisdiction over this appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current hearing loss and tinnitus are the result of exposure to repeated acoustic trauma during active service.  He believes that while the audiograms in his service treatment records do not show hearing loss as defined by VA, they do show significant threshold shifts at several levels.  The Veteran also cites to a report on tinnitus which purports that tinnitus can develop due to acoustic trauma with or without hearing loss and that it can began years after the final exposure to acoustic trauma.  He did not submit a copy of this report, but rather submitted a copy of a VA hearing examination of another Veteran that referred to the report.  

The Veteran contends that he was exposed to significant acoustic trauma while working as an aircraft mechanic aboard an aircraft carrier.  His DD 214 confirms that he worked in aviation maintenance, and the Veteran is credible and competent to report his experiences in service.  The Board finds that the Veteran's exposure to hazardous noise levels in service is consistent with the circumstances and duties of that service.   

The October 2010 VA examination for hearing loss and tinnitus opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service.  The rationale was that the hearing examination at discharge was normal with no significant decrease from the hearing examination at entrance.  The tinnitus was believed to be due to the current hearing loss.  

In November 2012, a second VA examination was conducted in order to obtain a second opinion that also addressed whether or not the Veteran's hearing loss was due to a concussion he sustained during service.  The examiner opined that it was not.  Once again, the rationale was that the Veteran's hearing was normal at separation and unchanged since enlistment.  Furthermore, the Veteran's tympanic membranes were intact after his injury, and the service treatment records show that he denied any lasting effects from his concussion during a follow-up examination.  The tinnitus was again believed to be due to the current hearing loss.

In an October 2012 VA Form 21-4138, the Veteran contended that his tinnitus is due to acoustic trauma and not from a head injury.  

The Board observes that service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  A medical opinion based solely on the absence of in-service treatment or findings is likely to be deemed inadequate as it will not be based on ""all procurable and assembled data".  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Additionally, in Hensley v. Brown, 5 Vet. App. 155(1993), the Court held that, even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  The above opinion runs afoul of this legal precedent.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion that explains why or why not the Veteran's current hearing loss and/or tinnitus is the result of the acoustic trauma to which he was exposed or the concussion he sustained during service.  The new VA opinion should also consider the report reference by the Veteran from the American Tinnitus Association. 


Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner who conducted the November 2012 VA examination for hearing loss and tinnitus.  After a review of the claims file and examination report, the examiner is to provide an addendum.  This should address whether it is as likely as not that the Veteran's current hearing loss and/or tinnitus was incurred due to the acoustic traumas or concussion he sustained during active service. 

The examiner should address why or why not hearing loss and/or tinnitus may first manifest many years after exposure to acoustic trauma or a concussion.  The examiner should also attempt to locate the report "Noise, Its Effects on Hearing and Tinnitus" by the American Tinnitus Association (see 10/17/2012 VA memo).  If the report is located, it should be reviewed, and the examiner should comment why or why not the conclusions of this report are applicable in the Veteran's case.  

The audiologist is asked to review all hearing examinations during service (converting units, if necessary for consistency) and comment if there was or was not a threshold shift during service.

If the November 2012 examiner is no longer available, the claims file and examination report should be forwarded to an examiner of similar qualifications in the field of acoustics.  A new examination is not required unless deemed necessary by the examiner.  The clinician is to provide a comprehensive rationale for all opinions provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




